internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp-plr-106140-99 date date fp distributing distributing distributing sub sub sub w business x business y business z business plr-106140-99 country consultant this is in reply to a letter dated march requested rulings regarding a proposed transaction additional information was provided in subsequent submissions the facts provided indicate that distributing is the u s parent of a consolidated_group the group fp a foreign_corporation owns all of the stock of distributing distributing owns all of the stock of distributing and six other companies including sub sub is a holding_company which owns all of the stock of sub another holding_company which owns all of the stock of sub a corporation engaged in an active business distributing owns all of the stock of distributing distributing distributing distributing sub sub and sub are u s_corporations distributing is engaged in the x business and the y business distributing is engaged in the z business distributing is primarily a holding_company sub is engaged in a five year active trade_or_business through its ownership of all of the stock of sub and sub is engaged in a five year active trade_or_business through its ownership of all of the stock of sub sub is directly engaged in the w business the management of the x business has determined that in order to comply with its customers needs the x business must report to a management group that is focused on the needs of its unique business because of the relative size of the x business as compared to the other group businesses the group has not been responsive to the needs of the x business a report prepared by consultant confirms the need for restructuring by separating the x business from the other businesses of the group management will be able to separately focus exclusively on strategies and objectives geared to the very different operations of their respective businesses therefore to accomplish the above stated business_purpose the following steps are proposed i distributing will contribute all assets and liabilities related to the x business the transferred property to newly created domestic_corporation controlled in exchange for all of controlled’s common_stock plr-106140-99 ii iii iv distributing will distribute all of the stock of controlled to distributing’s sole shareholder distributing distributing will distribute all of the stock of controlled to distributing 1's sole shareholder distributing distributing will distribute all of the stock of controlled to distributing 2's sole shareholder fp the following representations have been given concerning steps i and ii of the proposed transaction a b c d e f no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of the x business is representative of the x business’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statement submitted the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees distributing and controlled will not share the services of any employees in addition there is no planned or intended substantial reduction in business activity for any active business the distribution of the stock of controlled is carried out for the following corporate business_purpose to permit the management of controlled and the group to separately focus exclusively on strategies and objectives geared to the very different operations of their respective businesses the distribution of the stock of controlled is motivated in whole or in substantial part by this corporate business_purpose distributing intends to distribute all of its stock of controlled to distributing other than the subsequent distribution of such controlled stock by distributing to distributing and by distributing to fp to the best of plr-106140-99 the knowledge of the management of the group there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing after the distributions there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate distributing or controlled to merge distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of distributing or controlled after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the asset transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction by controlled and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the asset being transferred to controlled the property to be transferred to controlled will not be subject_to investment_tax_credit_recapture distributing did not accumulate its receivables or make extraordinary payments of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code g h i j k l m n o p plr-106140-99 q distributing will not transfer any stock of foreign subsidiaries to controlled as part of the x business the group makes the following representations with respect to step iii of the proposed transaction r s t u v w x no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of the x business is representative of the x business’s present operations and with regard to such business there have been no substantial operations changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees distributing and controlled will not share the services of any employees in addition there is no planned or intended substantial reduction in business activity for any active business the distribution of the stock of controlled is carried out for the following corporate business_purpose to permit the management of controlled and the group to separately focus exclusively on strategies and objectives geared to the very different operations of their respective businesses the distribution of the stock of controlled is motivated in whole or in substantial part by this corporate business_purpose distributing intends to distribute all of its stock of controlled to distributing other than the subsequent distribution of such controlled stock by distributing to fp to the best of the knowledge of the management of distributing there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing after the distributions there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-106140-99 y z aa bb there is no plan or intention to liquidate distributing or controlled to merge distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of distributing or controlled after the transaction except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations payments made in connection with all continuing transaction if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length cc no parties to the transaction are investment companies as defined in sec_368 and iv the group makes the following representations with respect to step iv of the proposed transaction dd ee ff no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of the x business is representative of the x business’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the transaction at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct or a trade_or_business as defined in sec_355 or of the stock and securities of controlled corporations at least percent of the fair_market_value of the gross assets of which will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 gg following the transaction at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of plr-106140-99 controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 or of the stock and securities of controlled corporations at least percent of the fair_market_value of the gross asset of which will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the transaction at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of controlled_corporation that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 or of the stock and securities of controlled corporations at least percent of the fair_market_value of the gross assets of which will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the transaction distributing indirectly through sub and controlled will each continue the active_conduct of its business independently and with its separate employees distributing indirectly through sub and controlled will not share the services of any employees in addition there is no planned or intended substantial reduction in business activity for any active business the five years of financial information submitted on behalf of sub sub and sub is representative of each of the corporations’ present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements the distribution of the stock of controlled is carried out for the following corporate business_purpose to permit the management of controlled and the group to separately focus exclusively on strategies and objectives geared to the very different operations of their respective businesses the distribution of the stock of controlled is motivated in whole or in substantial part by this corporate business_purpose distributing intends to distribute all of its stock in controlled to fp to the best of the knowledge of the management of distributing there is no plan or intention by fp to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the distributions hh ii jj kk ll mm there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding plr-106140-99 nn oo pp qq rr ss tt uu stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate distributing or controlled to merge distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of distributing or controlled after the transaction except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations payments made in connection with all continuing transactions if any between the distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no parties to the transaction are investment companies as defined in sec_368 and iv distributing distributing1 and controlled do not have any foreign shareholders all of distributing 2's common_stock is owned and will be owned after the distribution of controlled stock by fp a foreign shareholder neither distributing distributing distributing nor controlled was a united_states_real_property_holding_corporation as defined in sec_897 at any time during the 5-year period ending on the date of the distributions of controlled stock based solely on the information submitted and the representations set forth above with respect to steps i and ii as described above we rule as follows the transfer by distributing to controlled of the transferred property to newly created controlled in exchange for controlled common_stock and the assumption by controlled of certain related liabilities followed by a distribution of the controlled common_stock by distributing will be a reorganization within the meaning of sec_368 of the code and distributing and controlled will each be a party to the reorganization within the meaning of sec_368 plr-106140-99 no gain_or_loss will be recognized by distributing upon the transfer of the transferred property to controlled in exchange for controlled common_stock sec_361 and sec_357 of the code no gain_or_loss will be recognized by controlled upon receipt of the transferred property from distributing in exchange for controlled common_stock sec_1032 of the code the basis of the transferred property received by controlled will be the same as the basis of such property in the hands of distributing immediately prior to the transfer sec_362 of the code the holding_period of the transferred property received by controlled will include the period during which such property was held by distributing sec_1223 of the code no gain_or_loss will be recognized to and no amount shall be includible in the income of distributing upon receipt of the controlled stock in the distribution described above sec_355 of the code no gain_or_loss will be recognized by distributing upon the distribution of all of its stock of controlled as described above sec_361 of the code the aggregate basis of the controlled and distributing common_stock in the hands of distributing immediately after the distribution of controlled stock to distributing will equal the aggregate basis of the distributing common_stock held by distributing immediately prior to such distribution allocated in proportion to the fair_market_value of each in accordance with b and c and the regulations promulgated thereunder distributing 1’s holding_period in the controlled stock received in the transaction will include the holding_period of distributing common_stock held by distributing provided that such stock is held as a capital_asset on the date of the distribution sec_1223 of the code as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1 a and of the regulations based solely on the information submitted and the representations set forth above with respect to step iii as described above we rule as follows plr-106140-99 no gain_or_loss will be recognized to and no amount shall be includible in the income of distributing upon receipt of the controlled stock in the distribution described above sec_355 of the code no gain_or_loss will be recognized by distributing upon the distribution of all of its stock of controlled as described above sec_355 of the code the aggregate basis of the controlled and distributing common_stock in the hands of distributing immediately after the distribution of controlled stock to distributing will equal the aggregate basis of the distributing common_stock held by distributing immediately prior to such distribution allocated in proportion to the fair_market_value of each in accordance with b and c and the regulations promulgated thereunder distributing 2’s holding_period in the controlled stock received in the transaction will include the holding_period of distributing common_stock held by distributing provided that such stock is held as a capital_asset on the date of the distribution sec_1223 of the code as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1 a and of the regulations based solely on the information submitted and the representations set forth above with respect to step iv as described above we rule as follows no gain_or_loss will be recognized to and no amount shall be includible in the income of fp upon receipt of the controlled stock in the distribution described above sec_355 of the code no gain_or_loss will be recognized by distributing upon the distribution of all of its stock of controlled as described above sec_355 of the code the aggregate basis of the controlled and distributing common_stock in the hands of fp immediately after the distribution of controlled stock to fp will equal the aggregate basis of the distributing common_stock held by fp immediately prior to such distribution allocated in proportion to the fair_market_value of each in accordance with b and c and the regulations promulgated thereunder fp’s holding_period in the controlled stock received in the transaction will include the holding_period of distributing common_stock held by fp plr-106140-99 provided that such stock is held as a capital_asset on the date of the distribution sec_1223 of the code as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1 a and of the regulations distributing will recognize no gain_or_loss under sec_367 on its distribution of controlled stock to fp sec_1_367_e_-1 of the regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely philip j levine assistant chief_counsel by lewis k brickates assistant to the branch chief
